In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Suffolk County (Werner, J.), entered August 10, 2004, which, upon a jury verdict, is in favor of the defendants Dallao Restaurant, doing business as Horseblock Inn, Francis Harvey, and Kenneth Harvey, in effect, dismissing the complaint insofar as asserted against those defendants.
Ordered that the judgment is affirmed, with one bill of costs to the defendants Dallao Restaurant, doing business as Horseblock Inn and Francis Harvey.
“For a court to conclude as a matter of law that a jury verdict is not supported by sufficient evidence . . . [i]t is necessary to . . . conclude that there is simply no valid line of reasoning and permissible inferences which could possibly lead rational [people] to the conclusion reached by the jury on the basis of the evidence presented at trial” (Cohen v Hallmark Cards, 45 NY2d 493, 499 [1978]). Furthermore, “[a] jury verdict in favor of a defendant should not be set aside [as against the weight of the evidence] unless ‘the jury could not have reached the verdict on any fair interpretation of the evidence’ ” (Nicastro v Park, 113 AD2d 129, 134 [1985], quoting Delgado v Board of Educ. of Union Free School Dist. No. 1 of Towns of Greenburgh & Mt. Pleasant, 65 AD2d 547 [1978], affd 48 NY2d 643 [1979]). Here, the jury rationally could have concluded that the plaintiffs failed *639to establish who assaulted Warren Seeley. Also, the jury verdict was supported by a fair interpretation of the evidence. Thus, the verdict should not be disturbed. Schmidt, J.P., Adams, Luciano and Lifson, JJ., concur.